SEPARATION AND DISTRIBUTION AGREEMENT This Separation and Distribution Agreement (the “Agreement”) is dated as of February 19, 2009, among GAMCO Investors, Inc. (“GAMCO”) and Teton Advisors, Inc. (“TETON”).As used herein, GAMCO on the one hand, and TETON, on the other hand, are sometimes referred to individually as a “Party”, or together, as “Parties”. WHEREAS, the Board of Directors of GAMCO has determined that it is appropriate and advisable to separate and transfer certain assets of GAMCO and its subsidiaries so that such assets will be owned by TETON; WHEREAS, following the separation and division of such assets and the ownership of such assets by TETON, the Board of Directors of GAMCO has determined that it is appropriate and advisable for the common stock of TETON that GAMCO owns to be distributed to holders of GAMCO common stock; WHEREAS, GAMCO and TETON intend to adopt this Agreement as a plan of reorganization within the meaning of Section 368 of the Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury Regulations promulgated thereunder (the “Plan”) and that the transactions contemplated by this Agreement be undertaken pursuant to such Plan; WHEREAS, GAMCO and TETON intend that the transactions contemplated in Article II of this Agreement shall constitute a reorganization within the meaning of Section 368 of the Code and the Treasury Regulations promulgated thereunder and the Distribution (as defined in Article II) shall qualify under Section 355 of the Code and the Treasury Regulations promulgated thereunder; and WHEREAS, GAMCO and TETON have determined that it is necessary and desirable to set forth agreements that will govern certain matters (other than those matters governed by the Transitional Administrative Services and Management Agreement, dated as of the date hereof, between GAMCO and TETON (the "Transition Agreement"), following the transactions described above. NOW, THEREFORE, GAMCO and TETON agree as follows: ARTICLE I Definitions 1.1Definitions.As used in this Agreement, the following terms shall have the following respective meanings: “Affiliate” of any Person shall mean another Person that directly or indirectly through one or more intermediaries, controls, is controlled by or is under common control with, such first Person; provided,however, that for the purposes of this Agreement from and after the Distribution, no GAMCO Company shall be deemed to be an Affiliate of any TETON Company, and no TETON Company shall be deemed to be an Affiliate of any GAMCO Company. “TETON Assets” shall mean all assets of TETON at the time of the Distribution. “TETON Businesses” shall mean all of the businesses conducted at or at any time prior to or after the Distribution by the TETON Companies. “TETON Companies” shall mean TETON (determined after giving effect to the Distribution). “TETON Liabilities” shall mean (i) all Liabilities or portions of Liabilities arising primarily out of or in connection with the TETON Assets, TETON Businesses or TETON Companies; (ii) all Liabilities of the TETON Companies pursuant to this Agreement; and (iii) all Liabilities for payment of outstanding drafts and checks of TETON Businesses existing at the time of the
